DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-8, 10-21, 23-25, 28-31, 34-40, 42-51, 53, 55-58, 60, and 68-94 are cancelled. Therefore, claims 1-3, 9, 22, 26, 27, 32, 33, 41, 52, 54, 59 and 61-64 are currently pending in this Application. 
Claims 27, 32, 33, 41, 52, 54, 59 and 61-64 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations.  In addition, a reference, which anticipates one group, would not render obvious the other. 
Information Disclosure Statement
Applicant’s Information Disclosure Statement (IDS), filed on September 16, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 form, attached herewith.
Response to Restriction:          Applicants’ election, without traverse, the invention of Group I, claims 1-3, 9, 22 and 26, drawn to a product of Formula, 
    PNG
    media_image1.png
    150
    198
    media_image1.png
    Greyscale
 and the specific species 
    PNG
    media_image2.png
    105
    199
    media_image2.png
    Greyscale
in response filed January 06, 2021 is acknowledged.  
The traversal is on the ground(s) that the claims could be examined together without imposing and undue burden; that as stated in 803 of the MPEP. This argument is not found persuasive because the record establishes a serious burden exists if all the inventions were examined together. Morevover, the traversal is not found persuasive because each formula ( i.e. Formula I, Formula II and Formula III), thousands of possible compounds are encompassed by each Formula, which contain varying functional groups such as heterocyclic or nonheterocyclic moieties, which are classified differently and require vastly different fields of search.  Furthermore, a reference that anticipates one compound within Formula B/C would not necessarily anticipate other compounds encompassed by the same genus. Therefore, the restriction requirement is considered proper and is maintained.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1, recites the phrase “comprising” in reference to a compound. The transitional phrase “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements that are present in addition to the compound (see MPEP 211.03). If the claim is directed to a composition, it would be fine. However, claim 1 is directed to a 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim 1, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brandle et al U.S. Pat. No. 9,290,485 B2.  
The instant claims are directed to products of Formula 
    PNG
    media_image1.png
    150
    198
    media_image1.png
    Greyscale
as defined in claim 1.

    PNG
    media_image3.png
    104
    256
    media_image3.png
    Greyscale
 that read directly on species of Applicants’ instantly claimed genus of products according to Formula (I) wherein: R1 is O; R3 is an end group: R2 is H; Z is N; N is 1; and R4 is an end group. 
Objections
Claims 2-3, 9, 22 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 3:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626